     19-36300-cgm                Doc 320          Filed 10/09/19 Entered 10/09/19 09:54:09                                  Main Document
                                                                Pg 1 of 2




                                                                601 Lexington Avenue
                                                                 New York, NY 10022
         Josh Sussberg, P.C.                                        United States
        To Call Writer Directly:                                                                                                    Facsimile:
           +1 212 446 4829                                           +1 212 446 4800                                             +1 212 446 4900
    joshua.sussberg@kirkland.com
                                                                     www.kirkland.com




                                                                 October 8, 2019



           Chief Judge Cecelia G. Morris
           United States Bankruptcy Court
           Southern District of New York
           355 Main Street
           Poughkeepsie, New York 12601

                             Re: In re Barneys New York, Inc., et al., Case No. 19-36300 (CGM)

          Dear Chief Judge Morris:

                  On October 8, 2019, the DIP Parties filed a proposed form of DIP order. Docket No.
          317. The Debtors respectfully request the Court’s permission to file their own proposed form of
          order and response brief on or before Thursday, October 10, 2019, at 12:00 p.m. E.T. (the
          “Deadline”). The Debtors also request that any other party in interest be permitted to file a
          response by the same Deadline. The Debtors will be prepared to address any remaining issues
          regarding the proposed form of order or otherwise at the evidentiary hearing scheduled for
          Friday, October 11, 2019, at 1:00 p.m. E.T.

                   We appreciate the Court’s consideration of this request.

                                                                                    Sincerely,

                                                                                    /s/ Joshua A. Sussberg, P.C.
                                                                                    Joshua A. Sussberg, P.C.

           cc:         Sidney P. Levinson
                       Daniel E. Stroik
                       DEBEVOISE & PLIMPTON LLP
                       slevinson@debevoise.com
                       destroik@debevoise.com

                       Bradford J. Sandler
                       PACUHLSKI STANG ZIEHL & JONES LLP


Beijing   Boston   Chicago   Dallas   Hong Kong   Houston   London    Los Angeles   Munich   Palo Alto   Paris   San Francisco    Shanghai   Washington, D.C.
19-36300-cgm   Doc 320   Filed 10/09/19 Entered 10/09/19 09:54:09   Main Document
                                       Pg 2 of 2


         bsandler@pszjlaw.com

         Alicia M. Leonhard
         Trial Attorney
         OFFICE OF THE UNITED STATES TRUSTEE
         SDNY, Poughkeepsie Division
         Alicia.M.Leonhard@usdoj.gov




                                        2
